           Case 1:18-cv-02207-KPF Document 116 Filed 07/23/20 Page 1 of 2




Michael Faillace
Michael Faillace & Associates, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165
(212) 317-1200
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
                                                                          Case No.: 18-CV-2207-KPF
NOEMI RUIZ ORTEGA, ADRIAN D. VELASQUEZ,
JUAN DOMINGO VELASQUEZ ROSALES, and                                       NOTICE OF VOLUNTARY
TOMAS TRUJILLO CASTELAN, individually and on                              DISMISSAL PURSUANT TO
behalf of others similarly situated,                                      F.R.C.P. 41(a)(1)(A)(i)

                                      Plaintiffs,
                                                                          ECF Case
                   -against-

AMBROSIA BAKERY CAFE INC. (D/B/A BREAD
FACTORY), 935 8TH AVENUE BAKERY CORP.
                                                                          MEMO ENDORSED
(D/B/A     BREAD       FACTORY),      FRANK
HALKIADAKIS, NIKOLAOS GLENOIS, MIKO
SOMARAKIS (A.K.A NICHOLAS SOMALAKIS),
NICK TETENES, GEORGE TZIKAS, DIMITRIOS
(A.K.A. JIMMY) RAPTIS, and GIUSSEPPE VICARI

                                     Defendants.
----------------------------------------------------------------------X


        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs NOEMI

RUIZ ORTEGA, ADRIAN D. VELASQUEZ, JUAN DOMINGO VELASQUEZ ROSALES,

and TOMAS TRUJILLO CASTELAN, by and through their attorneys, Michael Faillace &

Associates, P.C., hereby give notice that the above captioned action is voluntarily dismissed, without

prejudice, against Defendant GEORGE TZIKAS.
           Case 1:18-cv-02207-KPF Document 116 Filed 07/23/20 Page 2 of 2




   Dated: New York, New York
          July 23, 2020

                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              /s/ Michael Faillace
                                       By:   Michael A. Faillace
                                             60 East 42nd Street, Suite 4510
                                             New York, New York 10165
                                             (212) 317-1200
                                             Attorneys for Plaintiffs



Application GRANTED. Although dismissal of this action is not proper under
Federal Rule of Civil Procedure 41(a)(1)(A)(i), since Defendant Tzikas has
filed an Answer (Dkt. #44), the Court ORDERS that this case be dismissed
without prejudice pursuant to Rule 41(a)(2). As all other Defendants have
now been dismissed, this action is over. The Clerk of Court is directed to
terminate all pending motions, adjourn all remaining dates, and close this
case. Plaintiffs are ORDERED to serve a copy of this Order on Defendant
Tzikas by whatever means possible.

Dated:     July 23, 2020                 SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
